Citation Nr: 0736073	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for pelvic 
inflammatory disease, currently rated as 10 percent 
disabling.

6.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, for the period from August 8, 2002, to August 
15, 2004.

7.  Entitlement to a compensable rating for hemorrhoids, for 
the period since November 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2001 and November 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the disability rating for the veteran's hemorrhoids 
from 0 to 10 percent disabling, effective August 8, 2002; 
denied claims for increased ratings for migraine headaches 
and pelvic inflammatory disease; and declined to reopen the 
veteran's previously denied claims for service connection for 
a psychiatric disorder and for a low back disability.  By a 
February 2005 rating decision, the RO increased the 
disability rating for the veteran's pelvic inflammatory 
disease from 0 to 10 percent disabling, effective August 8, 
2002; and awarded a 100 percent evaluation for hemorrhoids 
based upon surgery requiring convalescence for the period 
from August 16, 2004, to October 31, 2004, after which time a 
noncompensable disability rating became effective.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disability and entitlement to service connection 
for a low back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a May 1997 rating 
decision.  The RO declined to reopen the claim several times 
thereafter, most recently in April 2000.  The veteran was 
notified of each of these decisions, but failed to perfect an 
appeal.

2.  The evidence received since the last final denial in 
April 2000 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran's migraine headache disorder is manifested by 
frequent prostrating headaches that may last for as long as 
two to three days at a time.  The headaches are characterized 
by sensitivity to sound and light, serious steady pain behind 
the left anterior temporal region, and are accompanied by 
nausea.  The headaches are not productive of severe economic 
inadaptability.

4.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

5.  The veteran's pelvic inflammatory disease is controlled 
by continuous treatment.

6.  For the period from August 8, 2002, to August 15, 2004, 
the veteran's hemorrhoid disability was manifested by grade 
II internal hemorrhoids, and some external hemorrhoids, but 
not by fissures or fistulas.  The disability was also 
manifested by bleeding, but no anemia.

7.  Since November 1, 2004, the veteran's hemorrhoid 
disability has been manifested by grade I internal 
hemorrhoids and no significant external hemorrhoids.  This 
disability has also been manifested by occasional bleeding 
and discomfort.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that declined to reopen 
the previously denied claim for service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006 and 
2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for a disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8045, 
8100, 9304 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for pelvic inflammatory disease have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.20, 4.21, 4.116, DCs 7613, and 7614 
(2007).

5.  The criteria for a rating in excess of 10 percent for 
hemorrhoids for the period from August 8, 2002, to August 15, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, DC 7336 (2007).

6.  The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met since November 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DC 
7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a low back disability was previously 
denied in a May 1997 rating decision.  Although the RO has 
determined that new and material evidence sufficient to 
reopen the claim has not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in May 1997 and April 2000, 
the RO denied the veteran's claim for service connection for 
a low back disability and declined to reopen the claim.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006 and 2007).  Thus, the May 1997 and 
April 2000 decisions became final because the veteran did not 
file a timely appeal from either.

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen her claim in 
August 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that the veteran's low back 
disability was not incurred in or aggravated by her period of 
active service.  Accordingly, her claim was denied.  

The veteran applied to reopen her claim for service 
connection in August 2002.  The Board finds that the evidence 
received since the last final decision in April 2000 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating her claim.

Newly received evidence includes a June 2003 letter from the 
nurse practitioner who treats the veteran for chronic back 
pain, in which the nurse practitioner relates the veteran's 
current low back disability to the in-service accident in 
which the veteran injured her back.  The nurse practitioner 
further stated that she believed that the veteran's 
congenital scoliosis had been aggravated as a result of the 
same injury.  The Board finds this opinion relating the 
veteran's current low back disabilities to her period of 
active service to be evidence that is both new and material, 
as it demonstrates a nexus to service.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for a low back disability is reopened.  



Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A.  Migraine Headaches

The veteran's headaches are rated 30 percent disabling under 
DC 8100.  Diagnostic Code 8100 pertains to migraine 
headaches.  38 C.F.R. § 4.71a, DC 8100.  Diagnostic Codes 
8045 and 9304, which contemplate brain disease due to trauma, 
are also potentially applicable in this instance.  38 C.F.R. 
§§ 4.71a, DC 8045; 4.129, DC 9304 (2007).  However, as the 
veteran is already in receipt of a rating in excess of 10 
percent and she does not have a diagnosis of dementia 
associated with brain trauma, DCs 8045 and 9304 may not serve 
as a basis for an increased rating in this case.  38 C.F.R. 
§ 4.71a, DCs 8045, 9304.  

Under DC 8100, a 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Treatment records dated from August 2001 to July 2004 show 
complaints of and treatment for prostrating headaches 
occurring with a frequency ranging from several times per 
week to once or twice per month.  The headaches are described 
as generally lasting as long as two to three days at a time.  
More recent treatment records show that the frequency of the 
headaches has improved with better medical management of her 
headaches.  These records also show that the veteran is 
reportedly unemployed.

The veteran underwent VA examination for headaches in 
November 2002 and in May 2004.  On examination in November 
2002, the veteran described her headaches as being preceded 
by flashing lights, followed several minutes thereafter by 
headache accompanied by nausea, photophobia, and phonophobia.  
These headaches reportedly occurred every two to three weeks 
and generally lasted for as long as two to three days. The 
veteran stated that during the headaches, she went into a 
quiet, dimly-lit room, where she spent most of her time until 
the headache resolved.  The examiner noted that in the past 
the veteran had complained of headaches occurring on a daily 
basis, but noted that the frequency of headaches had been 
determined to be related to rebound from continuous use of 
analgesic medicine.  The impression was migraine headache 
with aura.

On examination in May 2004, the veteran reported that she was 
currently taking Topamax, Depakote, and Tylenol #3 for 
treatment of her headaches.  With this regimen, her headaches 
generally occurred once or twice a month, and lasted for as 
long as three to four days.  The headaches were described as 
being preceded by an aura of scintillating scotoma that 
lasted for a few minutes and was followed by a pounding 
headache which began in the left anterior temporal region and 
was accompanied by nausea, photophobia, and phonophobia.  
When these headaches occurred, they were generally 
prostrating in nature.  The impression was migraine headaches 
with aura, occasionally prostrating in nature.

The Board finds that there is evidence of frequent 
prostrating attacks due to headaches.  However, because the 
veteran has reported that her headaches generally occur only 
once or twice per month, lasting for as long as three to four 
days, the Board finds that there is no evidence that the 
veteran's headaches are productive of severe economic 
inadaptability, as is required for a higher rating of 50 
percent.  While the evidence reflects that the veteran is not 
currently employed, there is no evidence demonstrating that 
she is unable to work as a result of her service-connected 
headaches.  Therefore, the Board finds that an increased 
rating is not warranted.  See 38 C.F.R. § 4.124a, DC 8100.

In sum, the weight of the credible evidence demonstrates that 
the veteran's migraine headaches disability warrants no more 
than the current 30 percent rating pursuant to DC 8100.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Pelvic Inflammatory Disease

The veteran's pelvic inflammatory disease is rated as 10 
percent disabling under DC 7613, which pertains to disease, 
injury, or adhesions of the uterus.  38 C.F.R. § 4.116, DC 
7613.  The Board also finds that DC 7614, which pertains to 
disease, injury, or adhesions of the fallopian tube, 
including pelvic inflammatory disease, is also applicable.  
Both DC 7613 and DC 7614 are rated under the General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs (General Rating Formula).  Under the 
General Rating Formula, symptoms that require continuous 
treatment warrant a 10 percent rating.  Symptoms that are not 
controlled by continuous treatment warrant a maximum 30 
percent rating.  38 C.F.R. § 4.116 (2007).

Treatment records dated from August 2001 to July 2004 show 
that the veteran received treatment for gynecological 
disorders including yeast infections but do not demonstrate 
treatment for pelvic inflammatory disease.  Records dated in 
July 2004 show that the veteran reported that her pelvic 
inflammatory disease recurred approximately every two to 
three years but note that she was presently doing well and 
was asymptomatic.

The veteran underwent VA gynecological examination in July 
2004.  At that time the veteran reported that her pelvic 
inflammatory disease recurred approximately every two to 
three years.  At the time of the examination, she was doing 
well and was asymptomatic.  Physical examination revealed no 
symptoms associated with recurrent pelvic inflammatory 
disease.  The impression was history of pelvic inflammatory 
disease.

The record reflects that the veteran has pelvic inflammatory 
disease that recurs approximately every two to three years.  
Since the veteran filed a claim for an increased rating for 
pelvic inflammatory disease in August 2002, and the year 
prior to filing the claim, however, the veteran has not had a 
recurrence of pelvic inflammatory disease.  Thus, it appears 
that while the veteran's pelvic inflammatory disease may 
require continuous treatment, her disability is currently 
controlled.   There is no medical evidence demonstrating that 
the veteran's current symptoms are not controlled by 
continuous treatment, as is required for an increased rating 
of 30 percent.  Accordingly, a rating in excess of 10 percent 
is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's pelvic inflammatory disease warrants no more 
than the current 10 percent rating pursuant to DC 7613.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

C.  Hemorrhoids

The veteran's hemorrhoid disability is rated 10 percent 
disabling for the period from August 8, 2002, to August 15 
2004.  By a February 2005 rating decision, the RO awarded a 
100 percent evaluation for hemorrhoids for the period from 
August 16, 2004, to October 31, 2004, based upon surgery 
requiring convalescence.  As of November 1, 2004, a 
noncompensable disability rating became effective.  The 
veteran contends that she is entitled to higher ratings for 
each of these periods.  Because the veteran cannot be 
entitled to a disability rating in excess of 100 percent for 
the period from August 16, 2004, to October 31, 2004, 
however, the Board will confine its analysis to the veteran's 
entitlement to an increased rating for the periods from 
August 8, 2002, to August 15, 2002, and since November 1, 
2004.  38 C.F.R. § 4.130 (2007).

A.  August 8, 2002, to August 15, 2004

For the period from August 8, 2002, to August 15, 2004, the 
veteran's hemorrhoid disability was rated as 10 percent 
disabling under DC 7336.  Diagnostic Code 7336 provides for a 
10 percent rating when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A maximum 20 percent 
rating is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.

Treatment records dated from August 2001 to August 2004 show 
that the veteran complained of and received treatment for 
grade II internal hemorrhoids.  These records show that the 
veteran had intermittent trouble with bleeding and that she 
occasionally felt burning with bowel movements.  She reported 
that she had to strain with all bowel movements.  Physical 
examination throughout this period revealed internal 
hemorrhoids and occasionally some external hemorrhoids, but 
no fissures or fistulas.  On evaluation in October 2003, the 
veteran reported increased problems with bleeding.  Digital 
rectal examination at that time revealed grade II internal 
hemorrhoids.  The hemorrhoids, however, were not friable and 
were not bleeding.  A rigid proctomoidoscopy was performed up 
to 15 centimeters and no masses or bleeding were visualized.  
The veteran was instructed as to how to avoid constipation.  
In January 2004, the veteran again reported that she was 
having increased difficulty with bleeding, such that she was 
required to wear absorbent materials.  

The veteran underwent VA examination for hemorrhoids in 
November 2002 and in May 2004.  On examination in November 
2002, the veteran reported a history of painful hemorrhoids 
associated with bleeding.  She stated that she used a local 
ointment for relief of hemorrhoid pain and a stool softener 
for alleviation of constipation.  Physical examination 
revealed external hemorrhoids that were tender to pressure.

On examination in May 2004, the veteran reported a history of 
hemorrhoids that caused bleeding with defecation, but 
involved little to no pain.  She reported that when she did 
have pain, over-the-counter medication generally relieved her 
symptomatology.  Physical examination of the rectum revealed 
a normal sphincter tone to digital examination.  A few 
internal non-thrombosed hemorrhoids were palpable.  No 
fissures were identified.  The examiner noted that there was 
no blood on the examining glove.  The impression was history 
of bleeding hemorrhoids.  

On August 16, 2004, the veteran underwent surgery for 
treatment of a rectocele and internal hemorrhoids.

The record for this period reflects that the veteran was 
treated for both internal and external hemorrhoids.  However, 
there is no evidence demonstrating that these hemorrhoids 
were large or thrombotic.  The veteran's internal 
hemorrhoids, which appear to have been more significant than 
her external hemorrhoids, were consistently described as no 
more severe than grade II.  Additionally, there is no 
suggestion in the medical record that the veteran was anemic 
during this period due to persistent hemorrhoidal bleeding, 
or that she had anal fissures.  The medical evidence shows 
that the veteran had recurrent moderate hemorrhoids with 
periodic bleeding, discomfort, and pain.  There is no 
competent evidence of persistent bleeding and secondary 
anemia; or hemorrhoids with fissures.  Accordingly, she is 
not entitled to rating in excess of 10 percent for her 
hemorrhoid disability for the period from August 8, 2002, to 
August 15, 2004.  38 C.F.R. § 4.114, DC 7336.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a rating 
in excess of 10 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
B.  Since November 1, 2004

Since November 1, 2004, the veteran's hemorrhoid disability 
has been rated as noncompensably disabling under DC 7336.  
Diagnostic Code 7336 provides for a 0 percent rating where 
there are mild or moderate hemorrhoids.  A 10 percent rating 
is warranted when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A maximum 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.

Treatment records dated since November 1, 2004, show that the 
veteran complained of and received treatment for grade I 
internal hemorrhoids.  These records show that the veteran 
continued to have difficulty expelling stools following 
surgical repair of a transrectal rectocele and 
hemorrhoidectomy.  She has had episodes of blood per the 
rectum, occasionally in dark clots.  On evaluation in July 
2005, digital rectal examination revealed that the rectocele 
repair was holding well, with no recurrence of the rectocele.  
There was some discomfort on palpation of the anal sphincter 
on the left side, which was felt to possibly reflect some 
degree of proctalgia or pain over the levator ani muscle.  
Anoscopy revealed only grade I internal hemorrhoids on the 
left side that could potentially bleed.  The examining 
physician noted that it was possible that the veteran's 
reported bleeding could be due to tearing tissue when having 
a hard stool.  The next record of treatment related to 
complaints regarding hemorrhoids is dated in December 2006.  
At that time, the veteran reported that she was moving her 
bowels only every three to four days despite using Metamucil 
on a daily basis and taking in a fair amount of fluids daily.  
Physical examination revealed no significant external 
hemorrhoids.  The rectocele repair was found to be holding 
relatively well.  Anoscopy revealed grade I internal 
hemorrhoids which could be responsible for bleeding.  There 
were no fissures or evidence of tears.  The impression was 
rectal bleeding, probably secondary to internal hemorrhoids.

The record reflects that since November 1, 2004, the veteran 
has been treated for grade I, or mild, internal hemorrhoids.  
Despite reports of bleeding, there is no suggestion in the 
medical record that the veteran has become anemic due to 
persistent hemorrhoidal bleeding.  The medical evidence shows 
that the veteran has recurrent mild hemorrhoids with periodic 
bleeding, discomfort, and pain.  There is no competent 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences; 
persistent bleeding and secondary anemia; or hemorrhoids with 
fissures.  Accordingly, she is not entitled to a compensable 
rating for her hemorrhoid disability since November 1, 2004.  
38 C.F.R. § 4.114, DC 7336.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, and August 
2003; rating decisions in November 2002 and February 2005; 
and a statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.









ORDER

The claim for service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.

A rating in excess of 30 percent for migraine headaches is 
denied.

A rating in excess of 10 percent for pelvic inflammatory 
disease is denied.

A rating in excess of 10 percent for hemorrhoids for the 
period from August 8, 2002, to August 15, 2004, is denied.

A compensable rating for hemorrhoids since November 1, 2004, 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims regarding whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
psychiatric disability and entitlement to service connection 
for a low back disability.

With respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disability, in correspondence received in August 
2002, the veteran disagreed with the RO's decision declining 
to reopen the previously denied claim for service connection 
for a psychiatric disability.  It does not appear from a 
review of the claims folder that the veteran has been issued 
a statement of the case on the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disability.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

With regard to the claim for service connection for a low 
back disability, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran underwent VA examination of the spine in May 
2004.  The examiner at that time determined that the 
veteran's low back disability was unrelated to the injury she 
sustained in service. While the examiner diagnosed the 
veteran with chronic lumbar strain in addition to congenital 
scoliosis, the examiner only addressed the veteran's 
scoliosis in determining that that her current disability was 
unrelated to the in-service injury.  In a March 2005 addendum 
to the report of examination, the examiner determined that 
the chronic lumbar strain also was unrelated to the in-
service injury.  The examiner, however, did not provide a 
rationale for so finding.  The veteran has not been provided 
a VA examination of the spine since her nurse practitioner 
opined that her current low back disability was related to 
the in-service accident in which the veteran injured her 
back, and that the veteran's congenital scoliosis had been 
aggravated as a result of the same injury.  As these 
conflicting opinions have not been reconciled, the 
relationship between the veteran's current low back 
disability and the in-service accident remains unclear.  
Additionally, because no VA examiner has yet opined as to 
whether the veteran's congenital scoliosis was aggravated as 
a result of the same injury, the Board finds that a remand 
for an examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
psychiatric disability.  Advise the 
claimant of her appeal rights.

2.  Schedule the veteran for an 
examination of the spine for the purpose 
of ascertaining whether the veteran's 
low back disabilities are related to the 
injury she sustained in service.  The 
claims file should be made available to 
and be reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should identify 
each spine disorder present, and should 
specifically opine as to the etiology of 
any low back disorders.  The examiner 
should specifically comment as to 
whether any currently diagnosed 
disability of the spine is related to 
the in-service injury.  The examiner 
should additionally specifically opine 
as to whether it is as likely as not (50 
percent or greater probability) that 
congenital scoliosis was aggravated or 
permanently worsened as a result of the 
in-service injury.  If the examiner 
finds that the congenital scoliosis was 
aggravated by the injury, the examiner 
should state the manner in which and to 
what extent the low back was aggravated 
by the injury.  The examiner should 
reconcile the opinions with all other 
opinions of record.

3.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If action remains adverse 
to the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


